EXHIBIT 10.1
MASTER SERVICES AGREEMENT


THIS MASTER SERVICES AGREEMENT (this “Agreement”) made this April 7, 2011, by
and between Unigene Laboratories, Inc., with its principal place of business
located at 83 Fulton Street, Boonton, NJ 07005 (“UNIGENE”), and Tarsa
Therapeutics, Inc., with its principal place of business located at Eight Penn
Center, 1628 JFK Blvd., Suite 1400, Philadelphia, PA 19103-2124 (“TARSA”)


WHEREAS, TARSA desires to obtain certain services and UNIGENE agrees to perform
certain services in accordance with the work order (in the form attached hereto
as Exhibit A) (the “Work Order”).


NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement, TARSA and UNIGENE agree as follows:


1.  SERVICES.


a. UNIGENE agrees to perform the services identified on the Work Order for the
periods, at the rates, and subject to such conditions as may be set forth on the
Work Order(s).  Upon prior written acceptance by TARSA, all Work Orders shall
become part of this Agreement.


b. UNIGENE agrees to perform all services in conformity with the specifications
therefore set forth in the applicable Work Order, accurately and efficiently
rendered in a good and workmanlike manner, and in accordance with applicable law
and the highest current professional standards.  UNIGENE will perform the
Services for the Companyusing commercially reasonable efforts in accordance with
the schedule forth in the Work Order.  Unigene shall commence the stability
study within one week after Unigene has received tablets from Tarsa.  Failure to
commence the stability study within one week after Unigene has received final
shipment of all tablets for planned 3-year stability runs (as compared to
surplus stability retained product lots) from Tarsa shall result in a reduction
of 2.5% of the fees set forth for such deliverable.  Failure of Unigene to
deliver each report of tabulated results, within 29 days following each time
point described in the Work Order, respectively, shall result in a reduction of
2.5% of the fees set forth for each such deliverable.  Under no circumstances
shall Unigene be liable for any penalties if the alleged performance failure was
not solely caused by Unigene.


c. UNIGENE will keep accurate records of its activities under this Agreement and
will make such records available to TARSA upon request.  UNIGENE shall report to
TARSA via email not later than two (2) days after the completion of each
individual stability test/run, and shall provide copies of applicable stability
reports within five (5) days after the completion of each individual stability
test/run.


d. UNIGENE will cause each of its employees involved in providing any services
to TARSA onsite at a TARSA facility or office, if applicable, to comply with
TARSA’s workplace rules and security procedures.


 
 

--------------------------------------------------------------------------------

 
 
e. Any works of authorship, copyrightable material or other inventions developed
under this Agreement by UNIGENE will not infringe any patent, copyright, trade
secret, trademark or other rights of any third party.


f. The execution and performance of this Agreement will not constitute a breach
or default under any contract or instrument to which UNIGENE is a party, or by
which it is bound, and UNIGENE is under no contractual or other obligation to
any third party which would prevent or limit its performance of services under
this Agreement.


g. UNIGENE has complied and will comply with all federal, state, local and
foreign laws that may be required to carry out the services to be performed
under this Agreement.


h. UNIGENE and the employees assigned to perform services have and will continue
to have the knowledge, experience and skill to provide, and will provide, the
services in a professional and timely manner.


i.      UNIGENE agrees to take reasonable precautions to safeguard any of
TARSA’s property entrusted to UNIGENE custody or control.


j. UNIGENE hereby represents and warrants to TARSA that, as of the date hereof
and during the term of this Agreement, (A) neither UNIGENE, nor any employee,
consultant, agent or subcontractor of UNIGENE involved or to be involved in any
activities under this Agreement has been debarred under Subsection (a) or (b) of
Section 306 of the United States Federal Food, Drug, and Cosmetic Act (21 U.S.C.
335a); (B) no employee, consultant, agent or subcontractor of UNIGENE who has
been debarred under Subsection (a) or (b) of Section 306 of such Act will be
employed or utilized by UNIGENE in the performance of any activities hereunder;
and (C) no employee, consultant, agent or subcontractor of UNIGENE is included
on any of the FDA clinical investigator enforcement lists (including the (1)
Disqualified/Totally Restricted List, (2) Restricted List and (3) Adequate
Assurances List).


k. If a regulatory submission fails to be accepted by the applicable regulatory
authority or is otherwise rejected, and such failure or rejection is a result of
UNIGENE’s performance of the services, UNIGENE shall rework the applicable Work
Order at no further cost to TARSA, until such application or submission is
accepted by the applicable regulatory authority.


l. If TARSA reasonably determines that services performed by UNIGENE fails in
any material respect to meet the specifications and/or other criteria set forth
in the Work Order(s), TARSA shall (a) promptly notify UNIGENE in writing of such
failure, and (b) specify in reasonable detail the nature and extent of such
failure.  Upon receipt of such notice, UNIGENE shall, solely through the
performance of additional services at no further cost to TARSA, make such
adjustments, modifications or revisions as are necessary to cause such services
to so meet such specifications and/or other criteria.


m. TARSA hereby agrees to provide UNIGENE with the type and quantity of
materials listed on the applicable Work Order (the “Materials”).  From time to
time during the term of this Agreement, upon written request of UNIGENE, TARSA
may, at its discretion, supply UNIGENE with additional quantities of Materials,
which additional quantities shall be deemed to be Materials for purposes of this
Agreement.  UNIGENE hereby acknowledges that the Materials are considered
proprietary to the company and therefore agrees to use the Materials only for
the performance of the services in accordance with the applicable Work Order and
only in compliance with all applicable federal, state, and local laws,
regulations and guidelines.  UNIGENE shall use commercially reasonable efforts
to protect the Materials against theft, damage, loss, misuse and/or unauthorized
access.  Upon completion of the services or, if earlier, the expiration or
termination of this agreement, UNIGENE shall, at the instruction of TARSA,
either destroy or return any unused Materials.


 
 

--------------------------------------------------------------------------------

 
 
n. To verify compliance with this Agreement, TARSA may audit UNIGENE. Any audit
will include the right to inspect any facility being used by UNIGENE for the
services and to inspect all relevant records. UNIGENE shall co-operate fully
with any audits. UNIGENE must implement any reasonable instructions or
directions given by TARSA’s representatives that do not violate applicable laws
or regulations.


o.  UNIGENE represents and warrants to TARSA that the services performed by
UNIGENE hereunder does not and will not infringe or violate any patent,
trademark, copyright, trade secret or other intellectual property rights of any
third person.


2.  TERM AND TERMINATION.


a. This Agreement shall be effective when signed by both TARSA and UNIGENE and
continue until terminated. 


b. TARSA may terminate this Agreement and/or the Work Order by giving 30 days
written notice to UNIGENE.  In the event this Agreement and/or the Work Order is
terminated prior to the completion of the deliverables set forth in the Work
Order, TARSA shall pay Unigene a one time penalty of 2.5% of the total amount
invoiced or to be invoiced as set forth in the Work Order.


c. If one party defaults in the performance of, or fails to perform, any of its
material obligations under this Agreement, and such default is not remedied, or
significant progress is not made towards resolving such default, within thirty
(30) days of the receipt of written notice from the non-defaulting party, then
the non-defaulting party shall have the right to terminate this Agreement upon
written notice and avail itself of any and all rights and remedies to which it
may be entitled by law or in equity.


d. Either party may terminate this Agreement effective immediately without
liability upon written notice to the other if any one of the following events
occurs:  (a) the other party files a voluntary petition in bankruptcy or an
involuntary petition is filed against it, (b) the other party is adjudged a
bankrupt, (c) a court assumes jurisdiction of the assets of the other party
under federal reorganization act, (d) a trustee or receiver is appointed by a
court for all or a substantial portion of the assets of the other party, (e) the
other party becomes insolvent or suspends business, or (f) the other party makes
an assignment of its assets for the benefit of its creditors.


e. Upon termination or expiration of this Agreement, neither TARSA nor UNIGENE
will have any further obligations under this Agreement, or in the case of
termination or expiration of a Work Order, under that Work Order, except that
(a) UNIGENE will terminate all services in progress in an orderly manner as soon
as practical and in accordance with a schedule agreed to by TARSA, unless TARSA
specifies in the notice of termination that services in progress should be
completed, (b) UNIGENE will deliver to TARSA any Materials in its possession or
control and all Work Product developed through termination or expiration, (c)
TARSA will pay UNIGENE any fees due up to the time of termination or expiration,
for services actually performed and all authorized expenses actually incurred
(to the extent specified in the applicable Work Order), and (d) UNIGENE will
immediately return to TARSA all Confidential Information and copies thereof
provided to UNIGENE under this Agreement or under any Work Order which has been
terminated or has expired.


 
 

--------------------------------------------------------------------------------

 
 
f. In connection with a termination of this Agreement, prior to and following
such termination UNIGENE shall provide such assistance as TARSA may reasonably
request in transitioning TARSA information and materials to TARSA or its
designated replacement vendor.


3.  INVOICING AND PAYMENT.


a. TARSA agrees to pay UNIGENE in accordance with the rates set forth on the
Work Order within thirty (30) days of receipt of an invoice.  Failure to pay
within forty-five (45) days of an invoice shall result in an additional cost of
2.5 % of the amount of the invoice (or the lesser of such amount and the maximum
amount permitted by applicable law).


b. UNIGENE agrees to send invoices to TARSA at the following address, on the
schedule described in the Work Order.  The invoice shall be in such form and
provide such information as TARSA may reasonably request.


Tarsa Therapeutics, Inc.,
Eight Penn Center
1628 JFK Blvd., Suite 1400,
Philadelphia, PA 19103-2124
Attn: Accounting


c. If set forth in the applicable Work Order, TARSA shall reimburse UNIGENE for
all ordinary, necessary, and reasonable travel expenses incurred while
performing services on behalf of TARSA; provided that such expenses are approved
in advance in writing by TARSA.


d. UNIGENE agrees that it will comply with all payroll-withholding laws
applicable to payments to its employees who provide services to TARSA or which
relate to payments received from TARSA under this Agreement. 


4.      INDEPENDENT CONTRACTOR STATUS AND COMPLIANCE WITH LAWS.


a. UNIGENE is an independent contractor.  Neither UNIGENE nor any of its
employees or agents are or shall be deemed for any purpose to be an agent,
employee, in a joint venture with or partner of TARSA.  Neither UNIGENE nor any
of its employees or agents shall have the authority to make any statements,
representations, or commitments of any kind, nor take any other action, which
would be binding on TARSA.


b. UNIGENE is an equal opportunity employer and uses resources, regardless of
race, sex, color, religion, creed, ancestry, national origin, physical handicap,
age, marital status or other protected class status pursuant to applicable law.
TARSA agrees and warrants that it will not reject resources, or otherwise deem
resources unacceptable, or take any other action with respect to UNIGENE
resources for any reason prohibited by federal, state or local laws including,
but not limited to, laws pertaining to employment discrimination or employee
safety.


 
 

--------------------------------------------------------------------------------

 
 
5.  OWNERSHIP OF WORK.  All documentation, information, and materials furnished
to UNIGENE by TARSA and all associated intellectual property rights will remain
the exclusive property of TARSA. All rights of ownership in all materials,
products and work produced by UNIGENE, shall belong exclusively to TARSA for
which services are being performed under the Work Order, and shall be deemed
works made for hire in the course of the services performed hereunder.  TARSA
shall have the right to obtain and to hold any copyrights, patents,
registrations or other such protection as it may require.  To the extent that
title to any such work may not, by operation of law, vest in TARSA, or such
works may not be considered works made for hire, all rights, title and interest
therein, are hereby irrevocably assigned to, or when they come into existence,
are irrevocably assigned to TARSA.  UNIGENE agrees to give TARSA, or any person
designated by TARSA, reasonable assistance at TARSA expense required or
reasonably necessary to perfect the rights set forth in this Section of the
Agreement.  Upon the completion of services under each Work Order, UNIGENE shall
immediately deliver to TARSA all materials and deliverables developed in
connection with the services rendered under the Work Order. Subject to
compliance with the ownership assignment and confidentiality provisions of this
Agreement, UNIGENE may utilize any skills or knowledge of a general nature
acquired during the course of providing the services, including, without
limitation, information publicly known or available or that could reasonably be
acquired in similar work performed for another customer of UNIGENE.


6.  CONFIDENTIALITY.


a. For purposes of this Agreement, Confidential Information means any
information that includes, but is not limited to, the terms of this Agreement;
technical and product information; drawings, diagrams, schematics and
specifications; marketing, customer, pricing, financial, and sales information;
regulatory information and materials; each Party’s intellectual property
embodied in each Party’s products and materials, and sample products that may be
furnished to either Party. Confidential Information will also include all
information, knowledge, know-how, or data regardless of form (whether written,
oral, photographic, electronic, magnetic, computer or otherwise) which is
treated or designated by a Party as confidential or which by nature of the
information disclosed, the receiving Party reasonably should know that such
information is confidential.


b. The confidentiality and non-use obligations of this Agreement will not apply
to the following as established by reasonable proof:


 
i.
Information that at the time of disclosure is in the public domain;



 
ii.
Information that, after disclosure, becomes part of the public domain by
publication or otherwise, except through a breach of this Agreement;



 
 

--------------------------------------------------------------------------------

 
 
 
iii.
Information that TARSA or the UNIGENE can establish was in its possession prior
to disclosure or was subsequently and independently developed by employees of or
on behalf of TARSA or UNIGENE without use, direct or indirect, of information
required to be held confidential hereunder, who had no knowledge of the
Confidential Information disclosed;



 
iv.
Information approved in writing by the disclosing Party for release by the
receiving Party; or



 
v.
Information that is or was received by the receiving Party from a third party
having legal right to transmit the same, free of any obligation of confidence.



c. Except as required pursuant to Section 5 of this Agreement, all Confidential
Information is and will remain the property of the disclosing Party. Neither
this Agreement nor any disclosure hereunder will be deemed, by implication,
estoppel or otherwise, to vest in the receiving Party any license or other
ownership rights to the Confidential Information or under any Confidential
Information or inventions, patents, know-how, trade secrets, trademarks or
copyrights owned or controlled by the disclosing Party.


d. Upon written request, upon expiration or termination of this Agreement, both
parties agree to return respective to each other all such Confidential
Information.  The parties agree that a breach of this Section 6a may cause
irreparable damage and therefore, the injured party shall have the right to
equitable and injunctive relief, and to recover the amount of damages (including
reasonable attorneys' fees and expenses) incurred in connection with such
unauthorized use.


e. Each party agrees that it and its employees and those duly authorized, in
advance, by such party to receive Confidential Information will, during and
after the term of this Agreement, (1) use all Confidential Information solely
for the purposes of performing its respective obligations under this Agreement;
and (2) hold all Confidential Information in trust and confidence and, except
where there is a need to know in order to perform obligations under this
Agreement or the Work Order, will not disclose any Confidential Information to
any person.  Upon request or upon termination of the Work Order, each party
agrees to deliver or to dispose of all documents containing any Confidential
Information of the other party in any manner as the other party may direct.


7.  HIRING TARSA OR UNIGENE EMPLOYEES.


a. UNIGENE agrees that, during the term of and for a one (1) year period
following termination of this Agreement, it will not employ, solicit the
employment of, or aid any other party to solicit or encourage the employment of
or employ any TARSA employee or contractor, unless otherwise stated in the Work
Order.


b. TARSA agrees that during the term of this Agreement, and for a one (1) year
period following termination of the Work Order, TARSA will not, directly or
indirectly, employ, solicit the employment of, or aid any other party to solicit
the employment of any UNIGENE employee or agent UNIGENE directly involved in
providing the services under a Work Order unless otherwise stated in the Work
Order.


 
 

--------------------------------------------------------------------------------

 
 
8.  INDEMNIFICATION.  In addition to any other remedies available to parties,
each party (the “Indemnifying Party”), shall defend, indemnify and hold harmless
the other party (the “Indemnified Party”), its affiliates, and its respective
officers, directors, partners, shareholders, employees and agents from and
against any and all loss incurred by the Indemnified Party to the extent
resulting from, arising out of, or in connection with, (a) any breach of any
covenant in this Agreement by Indemnifying Party, (b) the inaccuracy or breach
of any representation or warranty made by the Indemnifying Party in this
Agreement or (c) the enforcement of the Indemnified Party’s rights under this
Section, except to the extent caused by the willful or grossly negligent conduct
of the party that is not the Indemnifying Party.


9.  INJUNCTION.  Each party acknowledges that the other party will suffer
irreparable harm in amounts not easily determined if the other party breaches or
threatens to breach either Sections 5, 6 or 7 of this Agreement.  Both parties
agree that, in addition to any other remedies available to either party,
injunctive relief may be sought to restrain any such breach, whether threatened
or actual.


10.  ARBITRATION.  If any controversy, claim or dispute (collectively, a
“Dispute”) shall at any time hereafter arise between the parties hereto arising
out of or relating to this Agreement, and the parties are unable to resolve the
dispute by negotiation within thirty days of notice pursuant to Section 15 of
this Agreement, the parties shall attempt in good faith to resolve the dispute
by mediation under the Commercial Mediation Rules of the American Arbitration
Association (“AAA”).  If the parties cannot agree on the selection of a mediator
within twenty days after delivery of the Dispute notice, the mediator will be
selected by AAA.  If the Dispute has not been resolved by mediation within sixty
days after delivery of the Dispute notice, then the Dispute shall be resolved by
a panel of three arbitrators, one arbitrator to be appointed by each party
hereto and such two appointed arbitrators to appoint the third.  Such
arbitration shall be held in Philadelphia, Pennsylvania in accordance with the
provisions of the Commercial Arbitration Rules of the AAA, except that each of
such arbitrators shall be a neutral and impartial lawyer with excellent
professional credentials who has been specializing in either general commercial
litigation or general corporate and commercial matters for at least 15 years and
who has experience as an arbitrator.  Such arbitrators shall determine the
dispute in accordance with the laws of the Commonwealth of Pennsylvania and
shall stipulate their findings and determination in writing, explaining their
reasoning and addressing each party’s arguments.  Such arbitration shall be
final and binding on the parties hereto.
 
 
11.  ASSIGNMENT AND DELEGATION.  Except for an assignment or delegation by TARSA
that may occur or be deemed to have occurred as a result of a merger, sale of
assets or other business combination in which the surviving party specifically
assumes the obligations of TARSA, no right, interest or obligations in the
Agreement or the Work Order shall be assigned or delegated by either
party.  UNIGENE shall not subcontract any part of the services without the prior
written consent of TARSA.


12.  LIMITATION ON LIABILITY.  IN NO EVENT WILL EITHER TARSA OR UNIGENE BE
LIABLE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING LOST
PROFITS, AND ANY OTHER COMMERCIAL OR ECONOMIC LOSS OF ANY KIND AND ARISING IN
CONSEQUENCE OF EITHER TARSA’ OR UNIGENE’S PERFORMANCE, FAILURE TO PERFORM, OR
OTHER BREACH UNDER THIS AGREEMENT EVEN IF EITHER TARSA OR UNIGENE HAS BEEN
ADVISED OF THE POSSIBILITY OF ANY OF THESE DAMAGES.  THESE LIMITATIONS OF
LIABILITY SHALL NOT APPLY TO (A) ANY DAMAGES OR SETTLEMENT AMOUNTS FOR WHICH
EITHER PARTY IS OBLIGATED TO INDEMNIFY THE OTHER PARTY  UNDER SECTION 8, OR
(B) BREACH OF THE INVENTION ASSIGNMENT OBLIGATIONS UNDER SECTION 5 AND
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 6.


 
 

--------------------------------------------------------------------------------

 
 
13.  SECTION HEADINGS.  The headings of the Sections are inserted for reference
only and are not intended to be part of nor affect the meaning or interpretation
of this Agreement or the Work Order.


14.  COMMUNICATIONS AND NOTICES.  To be effective, all communications and
notices relating to this Agreement or the Work Order, shall be in writing and
shall be sent by certified mail, return receipt requested, or delivered
personally to the respective address set forth below, or to such other
address(es) as either party shall designate by written notice.


If to TARSA:
Tarsa Therapeutics, Inc.,
Eight Penn Center
1628 JFK Blvd., Suite 1400,
Philadelphia, PA 19103-2124
Attention: President


If to UNIGENE:
UNIGENE Laboratories, Inc.
83 Fulton Street
Boonton, NJ 07005
Attention: President
 
16.  SEVERABILITY.  If any term of this Agreement is held as invalid or
unenforceable, the remainder shall not be affected, and each term and provision
shall be valid and enforced to the fullest extent permitted by law.


17.  WAIVER.  A waiver by either party of any of the terms and conditions or
covenants to be performed by the other shall not be construed to be a waiver of
any succeeding breach, nor of any other term, condition, or covenant contained
in this Agreement.


18.  SURVIVAL OF RIGHTS AND OBLIGATIONS.  The rights and obligations of the
parties under Sections 2 through 11 inclusive, 13, 15, 16 and 17, shall survive
the termination of this Agreement.


19.  ENTIRE AGREEMENT.  This Agreement contains the entire understanding between
the parties and may not be altered, revised or amended except by an instrument,
in writing, signed by the party against which enforcement is sought.


20. INSURANCE.  UNIGENE will be solely responsible for obtaining and maintaining
appropriate insurance coverage for its activities under this Agreement,
including, but not limited to, (a) comprehensive general liability insurance
(bodily injury and property damage) and professional liability insurance and (b)
any other insurance coverage that TARSA may reasonably require or that may be
required by applicable law for any of UNIGENE’s employees who visit TARSA’s
facilities in connection with this Agreement.  UNIGENE shall deliver to TARSA
upon request the certificate of insurance that documents this coverage.  UNIGENE
shall designate TARSA as a named insured and obligate the insurer to give thirty
(30) days notice of termination of insurance to TARSA in each insurance policy.


 
 

--------------------------------------------------------------------------------

 
 
21. COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, as well as via
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representative as of the day and year first
above written.



TARSA THERAPEUTICS, INC.         UNIGENE LABORATORIES, INC.                    
 
BY: /s/ Thomas C. Wicks
   
BY: /s/ Paul Shields
 
(Authorized Signature) 
   
(Authorized Signature)
           
TITLE: VP GRA
   
TITLE:  VP Manufacturing Operations
            DATE: April 5, 2011     DATE: April 7, 2011  

 
 
 

--------------------------------------------------------------------------------

 
                                                               
EXHIBIT A


WORK ORDER FORM
Dated: March 30, 2011


The following project will be incorporated into the TARSA Master Services
Agreement between Tarsa Therapeutics, Inc., ("TARSA") and UNIGENE LABORATORIES,
Inc. ("UNIGENE"), originally dated March 30, 2011.  All other terms and
conditions will remain in full force for the contract period and any extension
thereof.


See Attached Quotation No. UN1104b – NDA Stability of 0.20 mg rsCT Drug Product
& In-Process Hold Time Stability



ACCEPTED:      CCEPTED:                       TARSA THERAPEUTICS, INC.       
UNIGENE LABORATORIES, INC.  
 
                  BY: /s/ Thomas C. Wicks     BY: /s/ Paul Shields  
(Authorized Signature) 
   
(Authorized Signature)
            TITLE: VP GRA     TITLE: VP Manufacturing Operations  
 
   
 
  DATE: April 5, 2011       DATE: April 7, 2011    


                                                                        

                                                                    

                                                                                                             
                                                                       

                                                                   

                                                                                                          

